DETAILED ACTION

Status of Submission
This Office action is responsive to the amendment filed on July 18, 2022, which has been entered.

Original Disclosure – Definition
The instant application seeks reissue of US Patent No. 10,189,151 B2, which issued from Application No. 15/350,466, which did not claim priority to any earlier-filed application. Accordingly, the “original disclosure” is the disclosure of Application No. 15/350,466 as filed on November 14, 2016. Any subject matter added to the disclosure during the original prosecution of Application No. 15/350,466 or during the prosecution of this reissue application does not constitute a part of the original disclosure.

Prohibition of New Matter
35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”

Objections to Amendments – New Matter
The amendment filed on July 18, 2022 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter. 

Amended claims 1, 12 and 20 recite “the head centerline intersects at least a portion of the handle” (claim 1, l. 8; claim 12, ll. 8-9; claim 20, ll. 8-9). This constitutes new matter for the following reasons:
The original disclosure does not describe the disclosed head centerline as intersecting at least a portion of the handle. The closest support for this newly claimed subject matter is found in Fig. 1, which shows the head centerline 155 overlaying or overlapping the handle 105 in some manner. However, the two-dimensional illustration of Fig. 1 does not provide the skilled artisan with a clear understanding of the three-dimensional relationship between the head centerline 155 and the handle 105. Further, the specification does not discuss or define this three-dimensional relationship in any detail.
The newly added subject matter encompasses a construction in which the head centerline intersects a first portion of the handle, but does not intersect a second portion of the handle. The original disclosure does not provide any explanation of the manner in which the head centerline intersects a first portion of the handle while not intersecting a second portion of the handle. The intersecting handle portions and the non-intersecting handle portions are not identified. Thus, the scope of the newly added subject matter goes beyond the original disclosure.
The newly added subject matter encompasses a construction in which the handle has a portion (the portion that does not intersect the head centerline) that is offset from or otherwise misaligned with another portion of the handle (the portion that does intersect the head centerline). However, there is no support in the original disclosure for such a construction, i.e., this claim scope is not supported.

Applicant is required to cancel the new matter in the reply to this Office Action.

Objections to Amendments – Formalities
The amendments to the specification filed on July 18, 2022 are objected to because:
In the rewritten paragraph located at col. 2, ll. 52-63, “if any portion at all” (4th line) is unclear as a result of the modifications made to the sentence that contains this phrase. Specifically, it is unclear whether the “any portion at all” refers to the head 125 or the handle 105. It would appear that the sentence should read “A small portion of the head 125, if any portion at all, can extend[extending] beyond the rearmost portion of the handle 105[, if any portion at all].”
Appropriate correction is required.


Reissue Oath/Declaration
The reissue oath/declaration filed on June 7, 2021 is defective because it fails to specifically identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP 1414-1414.01. 

As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. It is not sufficient to merely state that applicant seeks to broaden or narrow the scope of a patent claim. Further, a statement in the reissue oath/declaration of “…failure to include a claim directed to…” and then reciting all the limitations of a newly added claim would not be considered a sufficient error statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa.

In the present case, the reissue declaration states the following:
For example, independent claim 1 lacks further definition of the head centerline and its relation to the handle.

This statement is inadequate because it is only general in nature. The statement fails to identify any specific claim language (i.e., by quoting a specific word, phrase, or expression and identifying its location in claim 1) wherein lies the error requiring correction by reissue, and how it renders the original patent wholly or partly inoperative or invalid.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-21 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  

GROUND 2:  Claims 1-20 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. See the explanation above. Claims 2-11 and 13-19 are included in the rejection because of their dependencies.

GROUND 3:  Claims 1-21 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two-year statutory period. A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent. A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.

In this case, claims 1, 12 and 20 have been improperly broadened by removing the limitation “extending from the base” (claim 1, l. 2; claim 12, l. 2; claim 20, l. 3). This broadens the claims in one respect (even though they may be narrower in other respects) because it omits a limitation pertaining to the relationship between the face and the base. New claim 21 also omits the “extending from the base” limitation.

The examiner acknowledges that the “extending from the base” limitation has been removed from the claims in response to the previous rejection of this limitation under 35 U.S.C. 112(b) as indefinite. In order to avoid improperly broadening the patent claims while also complying with 35 U.S.C. 112(b), applicant must replace the “extending from the base” limitation with a clearer (i.e., properly definite) limitation of equivalent scope.

Claims 2-11 and 13-19 are included in the rejection because of their dependencies.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 4:  Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because these claims recite new matter. See the explanation above. Claims 2-11 and 13-19 are included in the rejection because of their dependencies.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 5:  Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 21 recite “a handle coupled to the base” (claim 1, l. 5; claim 21, l. 4), claim 12 recites “a base coupled to a handle” (l. 2), and claim 20 recites both “a base adapted to be coupled to the handle” (l. 3) and “when the head is coupled to the handle” (l. 9). This subject matter is indefinite as a result of an overly broad definition of the term “coupled” in the specification. Col. 3, ll. 59-61 broadly defines the term “coupled” as “any direct or indirect mechanical, electrical, or chemical connection between two or more objects…” The ordinary meaning of an “electrical connection” is a connection that allows electrical current to pass through it, i.e., between two electrical conductors joined by the electrical connection. The skilled artisan would appreciate that it is not conventional to use such an electrical connection to “couple” a tool (i.e., hammer) head to a handle. The term “chemical connection” is unconventional and does not appear to have a widely recognized meaning. It would appear to encompass the use of chemistry (e.g., chemical bonds) to form a connection between two elements. However, the exact nature and scope of this term cannot be easily determined. The specification does not provide any specific disclosure of the coupling of a tool head to a handle using either direct or indirect electrical connections, or direct or indirect chemical connections. Absent such disclosure, and absent conventional knowledge of electrical or chemical connections for coupling handles to tool heads, the overly broad definition of the term “coupled” in the specification renders the claims indefinite. It is not possible to determine with any certainty what types of couplings are encompassed by the claims, and what types of couplings are excluded.

The preamble of claim 20 indicates that the claim is directed to the disclosed “head” and, thus, is a subcombination claim. However, both the preamble and the body of the claim recite limitations that do not pertain solely to the claimed “head”; rather, they recite limitations of the head in combination with and relative to a handle. Specifically, the preamble recites “…a handle with a handle centerline extending…along a central axis of the handle” (ll. 1-2), and the body recites “wherein the head centerline…is axially offset relative to…the handle centerline in a direction towards the face and the head centerline intersects at least a portion of the handle when the head is coupled to the handle” (ll. 6-9). If the claim is directed solely to a “head”, then it would appear that the limitations of the handle (ll. 1-2 and 6-9) are non-limiting. Further, a subcombination claim must stand on its own, i.e., it cannot rely upon combination limitations for patentability. At the same time, claim limitations cannot be ignored. Since it is unclear whether or not the “handle” limitations are limiting, the scope of the claim is unclear. Further, the claimed spatial relationship of the “head” (see ll. 6-9) has no clear meaning if the “handle” is not a part of the claimed invention.

Claims 2-11 and 13-19 are included in the rejection because of their dependencies.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Ben-El-Hadj”
WO Publication No. 94/21431 A1 (with English translation)

“Cooper”
GB Publication No. 523,410 A

“Cougar”
US Patent No. 9,259,829 B1

“Deissler”
EP Publication No. 0 121 741 A2 (with English translation)

“Gregor”
AT Publication No. 366 311 B (with English translation)

“Johnson”
US Patent No. 2,890,018 A

“Kahlen”
GB Publication No. 667,320 A

“Leskin”
US Patent No. D151,378 S

“Molnar”
US Patent No. 2,778,256 A

“Moulin”
EP Publication No. 0 412 030 A1 (with English translation)

“Sarrion”
FR Publication No. 2 931 717 A1 (with English translation)

“Snowball”
GB Publication No. 1 279 721 A

“Staszak et al.”
US Patent No. 2,633,766 A

“Zinke”
US Patent No. 2,739,499 A



AIA  – First to File
The present reissue application contains claims to a claimed invention having an effective filing date after March 16, 2013. Accordingly, this application is being examined under the AIA  first to file provisions.

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 6:  Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarrion.
With respect to claims 1, 9, 12, 16, 20 and 21, Sarrion discloses a hammer comprising: a head 1 having a base 2 coupled to a strike plate 6 by a transition region 5 by which the base 2 is extended to the strike plate 6 (such that the transition region 5 can be considered part of the base 2); and a handle 4 having an end coupled to the base 2. See Figs. 1-5; p. 2, l. 73 to p. 3, l. 84.1
As shown below, the head 1 has a centerline extending through a center of the base, the handle 4 has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline in a direction towards a face of the strike plate 6, and the head centerline intersects at least a portion of the handle. Sarrion further teaches that the distance D (Fig. 5) is provided so that the user can grasp the transition region 5 for better control. See p. 3, ll. 115-118. The skilled artisan would appreciate that the location of the head centerline is related to the distance D. 

    PNG
    media_image2.png
    339
    564
    media_image2.png
    Greyscale



With respect to claims 2, 10, 12, 17 and 20, a rear face 10 (opposite the strike plate 6) is curved with flat edges, i.e., it is rounded. See Figs. 1-5; p. 3, ll. 88-89. While the rear face 10 “constitutes a second striking surface…” (p. 3, ll. 89-90), it is not provided with a secondary tool. Further, the rear face 10 is structured in much the same manner as applicant’s rear face, and applicant’s rear face is also capable of use as a second striking surface. Thus, Sarrion’s rear face cannot be differentiated from the claimed invention based on its disclosed use as a second striking surface.
With respect to claims 3 and 13, Sarrion discusses the disadvantage of prior art hammers having a head weight of 500 g (or 17.6 oz). See p. 1, ll. 17-36. Thus, Sarrion discloses a reduction in head weight from 500 g to about 200 g (or 7.05 oz). See p. 2, ll. 39-40 and 50-51. Sarrion also discloses the use of interchangeable strike plates 21 having different masses (weights). See Fig. 6; p. 3, l. 121 to p. 4, l. 128. The skilled artisan would appreciate that different weights are suited to different applications.
With respect to claims 4 and 14, Figs. 1-4 illustrate the handle 4 as having a neck portion adjacent the head 1. Further, the handle 4 has a tapered region extending from the neck portion, with the tapered region received in a tapered aperture 3 formed in the base 2. See Fig. 5; p. 2, ll. 73-75 and 78-79.
With respect to claims 5-7 and 19, the face of the strike plate 6 can be flat (Fig. 1) or slightly curved (Fig. 2). See p. 3, ll. 87-88. The slightly curved configuration is both rounded and semi-flat. Further, the face may be square (Fig. 3) or circular (Fig. 4). See p. 3, ll. 120-121. The circular shape is rounded.
With respect to claims 8, 15 and 21, Figs. 1-5 illustrate that the base 2 has a width smaller than that of the strike plate 6.
With respect to claims 11 and 18, the handle 4 is ergonomic and its end opposite to the head 1 has a shape that conforms to the user’s hand. See p. 2, ll. 78-79. Further, the handle 4 is gripped by the user’s hand during use. Thus, the handle 4 has a grip as broadly claimed.

GROUND 7:  Claims 1, 2, 5-12 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-El-Hadj.
With respect to claims 1, 9, 12, 16, 20 and 21, Ben-El-Hadj discloses a hammer comprising: a head 2 having a base 20 coupled to a strike plate 3 by a transition region 6 by which the base 20 is extended to the strike plate 3 (such that the transition region 6 can be considered part of the base 20); and a handle 1 having an end coupled to the base 20. See Figs. 1-5; ¶¶ 0021, 0023.2
As shown below:
When the transition region 6 is considered part of the base 20, the head has a centerline extending through a center of the base 20, the handle 1 has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline in a direction towards a face of the strike plate 3, and the head centerline intersects at least a portion of the handle.
When the transition region 6 is considered as separate from the base 20, the head has an alternate centerline extending through a center of the base 20, the alternate head centerline is axially offset from the handle centerline in a direction towards a face of the strike plate 3, and the alternate head centerline intersects at least a portion of the handle.
Ben-El-Hadj further teaches that the distance D (Fig. 1) can be varied between 40 mm and 65 mm. See ¶ 0031. The skilled artisan would appreciate that varying the distance D varies the location of the head centerline.


    PNG
    media_image3.png
    517
    330
    media_image3.png
    Greyscale

With respect to claims 2, 10, 12, 17 and 20, Figs. 1, 3 and 4 illustrate a rear face (opposite the strike plate 3) that is generally flat but with curved edges, i.e., it is both flat and rounded. This rear face is not provided with a secondary tool. Further, this rear face is structured in much the same manner as applicant’s rear face. 
With respect to claims 5-7 and 19, the face of the strike plate 3 can be generally planar or slightly convex. See ¶ 0022. The generally planar configuration is flat, and the slightly convex configuration is both rounded and semi-flat. Further, the face may be square (Figs. 1-4) or circular (Fig. 5). See ¶¶ 0029-0030. The circular shape is rounded.
With respect to claims 8, 15 and 21, Figs. 1-5 illustrate that the base 20 has a width smaller than that of the strike plate 3.
With respect to claims 11 and 18, the handle 1 has a wider end opposite to the head 2. See Fig. 1. This wider end is gripped by the user’s hand during use. Thus, the handle 1 has a grip as broadly claimed.

GROUND 8:  Claims 1, 2, 5-12 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson.
With respect to claims 1, 9, 12, 16, 20 and 21, Johnson discloses a hammer comprising: a head having a base 5 coupled to a face (see annotated figure below) by a transition region (see annotated figure below) extending from the base 5 to the face; and a handle 9 having an end coupled to the base 5. See Figs. 1-3; col. 1, l. 44 to col. 2, l. 10.
As shown below, the head has a centerline extending through a center of the base 5, the handle 9 has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline in a direction towards the face, and the head centerline intersects at least a portion of the handle. 


    PNG
    media_image4.png
    291
    615
    media_image4.png
    Greyscale


With respect to claims 2, 10, 12, 17 and 20, side flanges 7 are bent around the handle 9 and welded thereto to form a rear face (opposite the face) that is angled. See Figs. 1-3; col. 1, l. 50 to col. 2, l. 7. This rear face is not provided with a secondary tool. 
With respect to claims 5-7 and 19, Figs. 1-3 illustrate the face as flat with rounded edges. This configuration can be considered flat since its primary surface is flat. Further, it can be considered both rounded and semi-flat since it has rounded edges. Further, the face is circular. See Fig. 1. The circular shape is rounded.
With respect to claims 8, 15 and 21, the side flanges 7 of the base 5 have a width smaller than that of the face. See Fig. 3.
With respect to claims 11 and 18, the handle 9 has a portion opposite to the head that is gripped by the user’s hand during use. Further, the handle 9 has a hexagonal cross-section (see Fig. 3), which facilitates gripping. Thus, the handle 9 has a grip as broadly claimed.

GROUND 9:  Claims 1, 2, 6-12 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregor.
With respect to claims 1, 9, 12, 16, 20 and 21, as shown in the annotated figures below, Gregor discloses a hammer comprising: a head having a base coupled to a strike plate by a transition region extending from the base to the strike plate; and a handle having an end coupled to the base. See Figs. 1-4; p. 1, ll. 14-19 and 26-33.3
As shown below, the head has a centerline extending through a center of the base, the handle has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline in a direction towards a face of the strike plate, and the head centerline intersects at least a portion of the handle. 
With respect to claims 2, 10, 12, 17 and 20, Figs. 1 and 2 illustrate a rear face (opposite the strike plate) that is rounded. This rear face is not provided with a secondary tool. 
With respect to claims 6, 7 and 19, the face of the strike plate is slightly concave. See p. 1, ll. 14-16. This configuration is both rounded and semi-flat. Further, the face may be rectangular, rounded, oval or circular. See p. 1, ll. 32-33.
With respect to claims 8, 15 and 21, Figs. 1-4 illustrate that the base has a width smaller than that of the strike plate.
With respect to claims 11 and 18, the handle has a portion opposite to the head that is gripped by the user’s hand during use. Thus, the handle has a grip as broadly claimed.



    PNG
    media_image5.png
    609
    623
    media_image5.png
    Greyscale

 	
GROUND 10:  Claims 1, 2, 4, 6, 7, 9-12, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar.
With respect to claims 1, 9, 12, 16 and 20, Molnar discloses a hammer comprising: a head 10 having a base (see annotated figures below) coupled to a strike face 13 by a transition region (see annotated figures below) extending from the base to the strike face 13; and a handle 11 having an end coupled to the base of the head 10. See Figs. 1-3; col. 1, ll. 36-48.
As shown below, the head 10 has a centerline extending through a center of the base of the head, the handle 11 has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline in a direction towards the strike face 13, and the head centerline intersects at least a portion of the handle.


    PNG
    media_image6.png
    852
    624
    media_image6.png
    Greyscale

 
With respect to claims 2, 10, 12, 17 and 20, Figs. 1 and 3 illustrate a rear face 13’ (opposite the strike face 13) that is flat. This rear face is not provided with a secondary tool. See col. 1, ll. 42-44.
With respect to claims 4 and 14, as shown in the annotated figures, the handle 11 includes a tapered region extending from a neck portion proximate the head 10.
With respect to claims 6, 7 and 19, the strike face 13 is rounded and semi-flat. See Figs. 1-3; col. 1, ll. 42-55.
With respect to claims 11 and 18, the handle 11 has a wider end opposite to the head, which wider end has ridges/grooves. See Fig. 1. This wider end is gripped by the user’s hand during use. Thus, the handle has a grip as broadly claimed.

GROUND 11:  Claims 1, 2, 5-12 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahlen.
With respect to claims 1, 9, 12, 16, 20 and 21, Kahlen discloses a hammer comprising: a head having a base 10 coupled to a strike plate 11 by a transition region 15, 20 (which can be considered part of the base 10) extending from the base 10 to the strike plate 11; and a handle 30 having an end coupled to the base 10. See Figs. 1-4; p. 2, ll. 77-108; p. 3, ll. 2-13.
As shown below, in the Fig. 3 configuration, the head has a centerline extending through a center of the base 10, the handle 30 has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline in a direction towards a face of the strike plate 11 (i.e., the lower strike plate 11 in Fig. 3), and the head centerline intersects at least a portion of the handle. 
With respect to claims 2, 10, 12, 17 and 20, Figs. 1 and 3 illustrate opposite first and second strike plates 11, 11. However, Kahlen teaches that the hammer can have only one strike plate 11. See p. 2, ll. 77-80. In this alternative configuration, the base 10 defines a rear face (opposite the single strike plate 11) that is generally flat. Further, this rear face is circular, i.e., rounded. In this alternative configuration, the rear face is not provided with a secondary tool. 
With respect to claims 5-7 and 19, the strike face is flat with tapered edges. See Figs. 1-3. This configuration can be considered flat since its primary surface is flat. Further, it can be considered semi-flat since it has tapered edges. Also, the face is circular, i.e., rounded
With respect to claims 8, 15 and 21, Figs. 1-4 illustrate that the base 10 has a width smaller than that of the strike plate 11.
With respect to claims 11 and 18, the handle 30 has a wider end opposite to the head. See Fig. 1. This wider end is gripped by the user’s hand during use. Thus, the handle 30 has a grip as broadly claimed.
 
    PNG
    media_image7.png
    333
    478
    media_image7.png
    Greyscale


GROUND 12:  Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over any of Ben-El-Hadj (see GROUND 7), Gregor (see GROUND 9), Molnar (see GROUND 10) and Kahlen (see GROUND 11) in view of Sarrion.
Ben-El-Hadj, Gregor, Molnar and Kahlen fail to specify a head weight of about 7 oz.
As explained in GROUND 5, Sarrion teaches:
The disadvantages of a heavy head.
A reduced head weight of about 7 oz.
The use of interchangeable strike plates having different masses (weights). The skilled artisan would appreciate that different weights are suited to different applications.
From these teachings of Sarrion, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify any of Ben-El-Hadj, Gregor, Molnar and Kahlen by providing the head with a weight of about 7 oz. in order to avoid the disadvantages of a heavy head discussed by Sarrion and in order to adapt the hammer to a specific application.

GROUND 13:  Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over any of Sarrion (GROUND 6), Ben-El-Hadj (see GROUND 7), Gregor (see GROUND 9) and Kahlen (see GROUND 11) in view of Leskin, Molnar, Moulin and Staszak et al.
Sarrion, Ben-El-Hadj, Gregor and Kahlen fail to teach that the handle has a tapered region extending from a neck portion proximate the head. However, such a handle construction is well-known in the art, as evidenced by Leskin, Molnar, Moulin and Staszak et al.
As shown in the annotated figure below, Leskin discloses a hammer comprising: a head having a base coupled to a strike face by a transition region; and a handle having an end coupled to the base; wherein the handle includes a tapered region extending from a neck portion proximate the head.

    PNG
    media_image8.png
    509
    451
    media_image8.png
    Greyscale

As explained in GROUND 10, Molnar teaches a hammer handle comprising a tapered region extending from a neck portion proximate the head. Likewise, Moulin teaches a hammer handle 2 having a tapered region 5 extending from a neck portion (see the thinner handle portion in Figs. 1-3) proximate a head 3. See Figs. 1-3; ¶ 0011.4 Further, Staszak et al. teaches a hammer handle 10 having a tapered region extending from a neck portion proximate a head 11. See col. 1, ll. 50-52 and the annotated figure below.


    PNG
    media_image9.png
    437
    416
    media_image9.png
    Greyscale


From these teachings of Leskin, Molnar, Moulin and Staszak et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify any of Sarrion, Ben-El-Hadj, Gregor and Kahlen by providing the handle with a tapered region extending from a neck portion proximate the head because the selection of such a conventional construction is within the level of ordinary skill in the art. Further, this provides for a simple yet strong friction fit attachment between the handle and the head, as is well-known in the art.

GROUND 14:  Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over any of Sarrion (GROUND 6), Ben-El-Hadj (see GROUND 7), Gregor (see GROUND 9), Molnar (see GROUND 10) and Kahlen (see GROUND 11) in view of Snowball and Cougar.
Sarrion, Ben-El-Hadj, Gregor, Molnar and Kahlen teach a handle with a grip portion but fail to teach a separate grip. However, such a handle construction is well-known in the art, as evidenced by Snowball and Cougar.
Snowball discloses a hammer comprising: a head 14 having a base 16 coupled to a strike plate 22 by a transition region 20, 24 (which can be considered part of the base 16); and a handle 10 having an end coupled to the base 16. See Figs. 1-4; p. 2, ll. 10-56. The handle 10 has a grip 12. See Fig. 1; p. 2, ll. 10-13.
Cougar also teaches a hammer handle 120 having a grip 130. See Figs. 1 and 2; col. 4, ll. 13-15 and 35-52; col. 5, ll. 1-5.
From these teachings of Snowball and Cougar, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify any of Sarrion, Ben-El-Hadj, Gregor, Molnar and Kahlen by providing the handle with a grip for facilitating better grip between the user’s hand and the handle (providing safer and more accurate operation) and for increasing the user’s comfort.

Pertinent Prior Art
The following prior art of record is considered pertinent to applicant’s disclosure.

Cooper discloses a hammer comprising: a head having a base A coupled to a strike plate A2 by a transition region A1 (which can be considered part of the base A); and a handle H having an end coupled to the base A. See Figs. 1-3; p. 2, ll. 11-32. The head has a centerline extending through a center portion of the base A, the handle H has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline, and the head centerline extends through at least a portion of the handle.

Deissler teaches a hammer comprising a head having a base with a long base portion 6 and a short base portion 13. A handle 4 is attached to the base such that a handle centerline 10 is axially offset from a centerline of the base. See Figs. 1-2.

Leskin discloses a hammer comprising: a head having a base coupled to a strike face by a transition region; and a handle having an end coupled to the base. See Figs. 1-3. The head has a centerline extending through a center portion of the base, the handle has a handle centerline extending along a central axis of the handle, and the head centerline extends through at least a portion of the handle. 

Zinke teaches a hammer handle 11 having a tapered region extending from a neck portion proximate a head 10. See Figs. 1-2.

Response to Arguments
Applicant’s arguments filed on July 18, 2022 have been fully considered. Some of the issues raised by applicant have already been addressed above. Further, new grounds of rejection are set forth above, which are not fully addressed by applicant’s arguments.

Applicant argues that the claims, as amended, do not recite new matter. The examiner disagrees for the reasons explained in detail above.

Applicant argues that the reissue declaration properly identifies an error that is relied upon as the basis for reissue. The examiner disagrees for the reasons explained in detail above.

Applicant argues that the claims, as amended, comply with 35 U.S.C. 112(b). Specifically, applicant argues that one skill in the art would understand the claim term “coupled” and its functional equivalents in light of the specification and drawings. The examiner disagrees for the reasons explained in detail above.

With respect to the rejection of claim 20 under 35 U.S.C. 112(b), applicant argues that the handle is not positively claimed in the body of the claim. Rather than overcoming the rejection, this argument supports the examiner’s rationale. It is clear that claim 20 relies upon the relationship of the head to the handle to define the claimed invention. If the handle is not positively claimed (i.e., it is not part of the invention covered by claim 20), then how can the claimed head be defined in relation to the handle? How can claim 20 be limited only to the head itself (i.e., claim only the head and not the handle), if the claim relies upon the manner in which the head relates to the handle? Such a claim construction renders the scope of the claim unclear since it requires the interpreter to either (i) ignore claim limitations since the handle is not part of the claimed invention, or (ii) read the handle into the claim despite the fact that the handle is not positively recited.

Applicant argues that the claims, as amended, define over the prior art of record. The examiner disagrees for the reasons explained in detail above as well as the further explanation provided below.

Applicant argues that Sarrion fails to teach a head centerline that is axially offset from a handle centerline in a direction towards the face. However, applicant argues for an overly narrow interpretation of the reference that is not commensurate with the broad scope of the claims. The examiner has set forth a reasonable interpretation of Sarrion:
Sarrion discloses that “The parallelepipedal portion 2 is extended in a direction perpendicular to the axis of the handle 4 by a conical portion 5 tapering to a striking plate 6…” (p. 2, l. 79 to p. 3, l. 81). The examiner’s position is that (a) the parallelepipedal portion 2 corresponds to the claimed base, (b) the conical portion 5 corresponds to the claimed transition region, (c) the transition region 5 is not disclosed as being distinct from the base 2 but rather is disclosed as an extension portion of the base 2 such that it can reasonably be considered to be part of the base 2, and (d) the head centerline is offset from the handle centerline when the transition region 5 is considered to form part of the base 2, i.e., the base extends from the rear of the element 2 to the opposite end of the transition region 5. See “boundary of base” in the annotated figure below. This interpretation is not only consistent with Sarrion’s description of the transition region 5; it is also consistent with claims 9 and 16, which read “the head includes a transition region extending from the base…”. This language of claims 9 and 16 allows for the transition region to be an extension portion of the base, i.e., part of the base and, thus, included in the determination of the head centerline that extends through a center of the base. In addition, the independent claims are not limited to the provision of a transition region and, therefore, the elements 2 and 5 of Sarrion can be reasonably interpreted to collectively correspond to the claimed “base” given the broad scope of the independent claims. Thus, as shown below, the head 1 has a centerline extending through a center of the base, the handle 4 has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline in a direction towards a face of the strike plate 6, and the head centerline intersects at least a portion of the handle. 

    PNG
    media_image2.png
    339
    564
    media_image2.png
    Greyscale


Applicant argues that Ben-El-Hadj fails to teach a head centerline that is axially offset from a handle centerline in a direction towards the face. However, applicant argues for an overly narrow interpretation of the reference that is not commensurate with the broad scope of the claims. The examiner has set forth two reasonable interpretations of Ben-El-Hadj:
When the transition region 6 is considered part of the base 20, the base extends to the boundary between the transition region 6 and the strike plate 3. See “boundary of base in 1st interpretation” in the annotated figure below. In this 1st reasonable interpretation, the head has a centerline extending through a center of the base 20, the handle 1 has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline in a direction towards a face of the strike plate 3, and the head centerline intersects at least a portion of the handle.
When the transition region 6 is considered as separate from the base 20, the base extends to the boundary between the base 20 and the transition region 6. See “boundary of base in alternate interpretation” in the annotated figure below. In this alternate reasonable interpretation, the head has an alternate centerline extending through a center of the base 20, the alternate head centerline is axially offset from the handle centerline in a direction towards a face of the strike plate 3, and the alternate head centerline intersects at least a portion of the handle.


    PNG
    media_image10.png
    512
    321
    media_image10.png
    Greyscale


Applicant argues that Johnson fails to teach a head centerline that is axially offset from a handle centerline in a direction towards the face. However, applicant argues for an overly narrow interpretation of the reference that is not commensurate with the broad scope of the claims. The examiner has set forth a reasonable interpretation of Johnson:
The base extends to the boundary between the transition region and the base. See “boundary of base” in the annotated figure below. The head has a centerline extending through a center of the base 5, the handle 9 has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline in a direction towards the face, and the head centerline intersects at least a portion of the handle. 


    PNG
    media_image4.png
    291
    615
    media_image4.png
    Greyscale


Applicant argues that Gregor fails to teach a head centerline that is axially offset from a handle centerline in a direction towards the face. However, applicant argues for an overly narrow interpretation of the reference that is not commensurate with the broad scope of the claims. The examiner has set forth two reasonable interpretations of Gregor:
In the 1st reasonable interpretation, the base extends to a first boundary between the transition region and the base. See “boundary of base” in the annotated figure below. This is a reasonable interpretation of the base’s boundary since it is the location where the base begins to transition to the transition region.
In the alternate reasonable interpretation, the base extends to an alternate boundary between the transition region and the base. See “alternate boundary of base” in the annotated figure below. This is a reasonable interpretation of the base’s boundary since it is the middle of the thin transitional structure between the base and the transition region.
In both interpretations, the head has a centerline extending through a center of the base, the handle has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline in a direction towards the face, and the head centerline intersects at least a portion of the handle.


    PNG
    media_image5.png
    609
    623
    media_image5.png
    Greyscale


Applicant argues that Molnar fails to teach a head centerline that is axially offset from a handle centerline in a direction towards the face. However, applicant argues for an overly narrow interpretation of the reference that is not commensurate with the broad scope of the claims. The examiner has set forth a reasonable interpretation of Molnar:
The base extends from one boundary to another boundary between the transition region and the base. See “boundary of base” in the annotated figure below. The head 10 has a centerline extending through a center of the base of the head, the handle 11 has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline in a direction towards the strike face 13, and the head centerline intersects at least a portion of the handle.

    PNG
    media_image6.png
    852
    624
    media_image6.png
    Greyscale


Applicant argues that Kahlen fails to teach a head centerline that is axially offset from a handle centerline in a direction towards the face. However, applicant argues against the Fig. 1 embodiment of Kahlen whereas the rejection relies upon the Fig. 3 embodiment. Further, applicant argues for an overly narrow interpretation of the reference that is not commensurate with the broad scope of the claims. The examiner has set forth a reasonable interpretation of Kahlen:
In the Fig. 3 configuration, the base extends from one boundary to another boundary between the transition region and the base. See “boundary of base” in the annotated figure below. The head has a centerline extending through a center of the base 10, the handle 30 has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline in a direction towards a face of the strike plate 11 (i.e., the lower strike plate 11 in Fig. 3), and the head centerline intersects at least a portion of the handle. 

    PNG
    media_image7.png
    333
    478
    media_image7.png
    Greyscale


Applicant argues that Leskin fails to teach a head centerline that is axially offset from a handle centerline in a direction towards the face. The examiner concurs that Leskin fails to clearly teach a head centerline that is axially offset from a handle centerline in a direction towards the face of the head. Thus, the rejection under 35 U.S.C. 102(a)(1) based on Leskin is withdrawn.

Applicant argues that Snowball fails to teach a head centerline that is axially offset from a handle centerline in a direction towards the face. The examiner concurs that Snowball fails to teach a head centerline that is axially offset from a handle centerline in a direction towards the face of the head. Thus, the rejection under 35 U.S.C. 102(a)(1) based on Snowball is withdrawn.

Applicant argues that Cooper fails to teach a head centerline that is axially offset from a handle centerline in a direction towards the face. The examiner concurs that Cooper fails to clearly teach a head centerline that is axially offset from a handle centerline in a direction towards the face of the head. Thus, the rejection under 35 U.S.C. 102(a)(1) based on Cooper is withdrawn.

Final Action
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a).

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail5 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/  
	Russell D. Stormer  
	Primary Examiner
	Art Unit 3993

	/GAS/
	Gay Ann Spahn
	Supervisory Primary Examiner
	Art Unit 3993



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All citations are to the English translation. The line numbering is cited as it appears on the English translation. The line numbering continues from page to page rather than restarting on each page.
        2 All citations are to the English translation.
        3 All citations are to the English translation.
        4 All citations are to the English translation.
        5 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.